            Case 8:19-bk-10832-CED         Doc 153      Filed 11/20/20     Page 1 of 1




                                       ORDERED.
     Dated: November 20, 2020




                       UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


In re: MONUMENT BREWING, LLC                                 Case No. 19-bk-10832-CED
                                                             Chapter 11
       Debtor.
_______________________ /


                  ORDER GRANTING MOTION TO EXTEND TIME TO
                     CONFIRM A PLAN OF REORGANIZATION

       THIS CAUSE having come on for hearing on November 16, 2020 at 1:30 p.m. on Debtor’s

Ore Tenus Motion to Extend Time to Confirm a Plan of Reorganization (Doc. No. 151) and this

Court having jurisdiction and being otherwise fully advised in the premises, it is therefore,

       ORDERED and ADJUDGED:

       1.      The Ore Tenus Motion is granted and the Debtor shall have through December 7,

2020, for confirmation of a Plan.

       2.      This matter is continued to December 7, 2020 at 1:30 p.m. for Plan Confirmation.



Attorney Samantha L. Dammer is directed to serve a copy of order on interested parties who
do not receive service by CM/ECF and file a proof of service within three days of entry of
this order.
